Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/26/2020.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20210256310 to Roberts et al. in view of USPN 20160350376 to Marecek et al.
Per claim 1:
Roberts discloses:
1. A computing device comprising: 
a processor (Paragraph [0085] “one or more processors”); and 
a storage device storing a set of instructions (Paragraph [0095] “storage unit 1816 store the instructions 1808”), wherein an execution of the set of instructions by the processor configures the computing device to perform acts (Paragraph [0093] “instructions 1808 may also reside, completely or partially, within the main memory 1812”) comprising: 
identifying a plurality of datasets (Paragraph [0029] “machine learning platform 122 receives training data”) and a plurality of machine learning (ML) modeling algorithms (Paragraph [0030] “the machine learning platform 122 includes machine-learning programs (MLPs), also referred to as machine-learning algorithms or tools”)  based on a client profile (Paragraph [0060] “dataset ingestion system 502 receives data (e.g., time-varying signals) from a user of the client device 106… target specification system 512 obtains, from the user or from the unsupervised ML tool 514, a target”); 
assessing a performance metric for each ML modeling algorithm of the plurality of ML modeling algorithms (Paragraph [0029-0030] “machine learning platform 122 deploys the machine learning model and monitors a performance (e.g., accuracy) of the machine learning model…  machine learning platform 122 includes machine-learning programs (MLPs), also referred to as machine-learning algorithms or tools”); and 
recommending a dataset from the plurality of datasets and an ML modeling algorithm from the plurality of ML modeling algorithms and the assessed performance metrics for the plurality of ML modeling algorithms (Paragraph [0052] “monitoring/assessment system 208 determines whether the performance/accuracy of the machine learning model is acceptable… If the monitoring/assessment system 208 determines that the performance/accuracy of the machine learning model is no longer acceptable, the action system 212 redefines the task at the task system 210 or suggests (i.e., recommends) changes to the training data at dataset ingestion system 202”).

Roberts does not explicitly disclose assessing a cost of data collection for each dataset of the plurality of datasets; based on the assessed cost of data collection for each of the plurality of datasets.
However, Marecek discloses in an analogous computer system assessing a cost of data collection for each dataset of the plurality of datasets (Paragraph [0081] “a set of cost descriptors includes… a number of data passes… a number of broadcast operations per data pass”); based on the assessed cost of data collection for each of the plurality of datasets (Paragraph [0106] “a cost estimate is estimated based… a cost object bases an estimate on a set of data descriptors from data set 605”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of assessing a cost of data collection for each dataset of the plurality of datasets; based on the assessed cost of data collection for each of the plurality of datasets as taught by Marecek into the method of machine learning platform as taught by Roberts. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of assessing a cost of data collection for each dataset of the plurality of datasets; based on the assessed cost of data collection for each of the plurality of datasets to provide an efficient technique to have the data collection dost feature so that un necessary future cost is avoided and hence continue with services as suggested by Marecek (paragraph [0001-0002]).
 
Per claim 2:
Roberts discloses: 
2. The computing device of claim 1, wherein identifying the plurality of datasets based on the client profile comprises assessing a similarity between profiles of the datasets and the client profile (Paragraph [0047] “the monitoring/assessment system 208 may receive validation of the quality or performance from a user of the client device 106”; Paragraph [0060] “dataset ingestion system 502 receives data (e.g., time-varying signals) from a user of the client device 106… target specification system 512 obtains, from the user or from the unsupervised ML tool 514, a target”).

Per claim 3:
Roberts discloses: 
3. The computing device of claim 1, wherein recommending the dataset comprises determining a resource allocation efficiency rating (Paragraph [0027] “resources used by one or more machines, databases, or devices (e.g., within the environment) may be reduced”; Paragraph [0052] “monitoring/assessment system 208 determines whether the performance/accuracy of the machine learning model is acceptable (e.g., above a threshold score)”) based on the assessed cost of the data collection of the recommended dataset and the assessed performance metric of the recommended ML modeling algorithm (Paragraph [0052] “monitoring/assessment system 208 determines whether the performance/accuracy of the machine learning model is acceptable… If the monitoring/assessment system 208 determines that the performance/accuracy of the machine learning model is no longer acceptable, the action system 212 redefines the task at the task system 210 or suggests (i.e., recommends) changes to the training data at dataset ingestion system 202”).

Per claim 4:
Roberts discloses: 
4. The computing device of claim 3, wherein the resource allocation efficiency rating (Paragraph [0052] “monitoring/assessment system 208 determines whether the performance/accuracy of the machine learning model is acceptable (e.g., above a threshold score)”) is computed based on a metric that is mapped from the performance metric of the recommended ML modeling algorithm (Paragraph [0052] “If the monitoring/assessment system 208 determines that the performance/accuracy of the machine learning model is no longer acceptable… provide suggestions of the cause of the problem and remedial”) according to client profile (Paragraph [0060] “dataset ingestion system 502 receives data (e.g., time-varying signals) from a user of the client device 106… target specification system 512 obtains, from the user or from the unsupervised ML tool 514, a target”).

Per claim 6:
Roberts discloses: 
6. The computing device of claim 3, wherein the resource allocation efficiency rating is based on monetary return-on-investment (Paragraph [0025] “the machine learning platform provides a system for performing time series forecasting of a value of an item (e.g., stock, commodity)”).

Per claim 7:
Roberts discloses: 
7. The computing device of claim 1, wherein the performance metric of an ML modeling algorithm is assessed based on a dataset that is identified by a reference library as being associated with the ML modeling algorithm (Paragraph [0041] “dataset ingestion system 202 acquires training data for the machine learning system 204 from a datastore 214 at the databases 128… the dataset ingestion system 202 accesses a library of datasets in the datastore 214 and augments the training data with at least one of the dataset from the library of datasets”).

Claims 8-11 and 13-14 is/are the method claim corresponding to device claims 1-4 and 6-7 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-4 and 6-7 respectively, as noted above.

Claims 15-18 and 20 is/are the medium/product claim corresponding to method claims 1-4 and 7 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-4 and 7 respectively, as noted above.

Allowable Subject Matter
Claims 5, 12 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 20210201270 A1 discloses Various embodiments of the present technology generally relate to systems, tools, and processes for change control systems. More specifically, some embodiments relate to machine learning-based systems, methods, and computer-readable storage media for job approvals, logging, and validation of critical functions and tasks based on compliance requirements, threat models, intended outcomes, rules, regulations, and similar restrictions or combinations thereof. Job approvals, rejections, and deferrals may be combined with machine learning techniques to conduct behavioral analysis in some implementations. The system disclosed herein provides for an improvement over existing change control methods requiring manual and time-consuming analysis. The system utilizes a combination of security, compliance, and auditing requirements along with machine-learning based behavior analysis of development, security, and operations functions and actions to determine risk, rejection, approval, or deferral of submissions in an automated manner.

US 20210158178 A1 discloses A method, system, and computer program product for correlation detection between artificial intelligence (AI) transactions. The method stores a set of transaction records associated with an AI decision engine. Each transaction record has a set of record characteristics. The method assigns the set of transaction records to a set of batches on the set of record characteristics. A set of batch characteristics are determined for a batch of the set of batches. The method determines one or more correlations among the set of batch characteristics. The one or more correlations are compared with one or more threshold batches. The method determines, from the one or more correlations and the comparing, an impact of one or more recommendations of the AI decision engine. The one or more recommendations are defined by the set of transaction records.

US 20210049503 A1 discloses Computer-implemented machines, systems and methods for providing insights about a machine learning model, the machine learning model trained, during a training phase, to learn patterns to correctly classify input data associated with risk analysis. Analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints. Displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy.

Aher, Sunita B., and L. M. R. J. Lobo. "Combination of machine learning algorithms for recommendation of courses in E-Learning System based on historical data." 

Galindo, Jorge, and Pablo Tamayo. "Credit risk assessment using statistical and machine learning: basic methodology and risk modeling applications." 

Nguyen, Thuy TT, and Grenville Armitage. "A survey of techniques for internet traffic classification using machine learning." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193